Citation Nr: 1200743	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  11-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sqamous cell carcinoma.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.

The Veteran asserts that squamous cell carcinoma is related to sun exposure during his military service in the South Pacific.  In a November 2011 brief in support of his claim, the Veteran noted that sunlight is a risk factor for squamous cell carcinoma.  

The Board notes that the Veteran's Army separation qualification record shows that he served in the Asia Pacific Theatre for 17 months.  

Private medical records dated in April 2011 reflect a diagnosis of squamous cell carcinoma, biopsy proven.  VA medical records show diagnoses of squamous cell carcinoma and sun-damaged skin.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1)  (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Given the Veteran's history of sun exposure during service and his current diagnosis of squamous cell carcinoma, the Board finds that a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his skin.  The examination should be performed by a physician with appropriate expertise to render an opinion regarding the etiology of squamous cell carcinoma.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

2.  Following a thorough review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether squamous cell carcinoma is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner's opinion should address the Veteran's history of sun exposure, including sun exposure during service, and the relationship of such exposure to the development of squamous cell carcinoma.

3.  Following the completion of the requested development, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



